Citation Nr: 1535981	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  06-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 Supplemental Statement of the Case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2011, the Board found that the issue of entitlement to TDIU had been raised by the record, and that issue was remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's claim was denied by the Board in a February 2014 decision.  Subsequent to that denial, the Veteran remanded his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand (JMR), which determined that the Board failed to provide a sufficient statement of reasons or bases in its denial of TDIU, the Court issued an Order in October 2014 vacating the Board's February 2014 determination.  In November 2014, the Board remanded the Veteran's claim for additional development in accordance with the JMR.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for three disabilities: degenerative joint disease with residuals of a probable tibia fracture, right ankle, evaluated as 20 percent disabling; degenerative arthritis, left knee, evaluated as 20 percent disabling; and degenerative arthritis, right knee, evaluated as 10 percent disabling.  His combined evaluation is 50 percent.    

2.  The most probative evidence demonstrates that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in January 2012 of the criteria for establishing entitlement to a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in February 2013.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to include records from the Social Security Administration (SSA) to the extent available.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, as directed by the November 2014 Board remand, a VA examination was provided in February 2015 so as to ascertain whether the Veteran's service-connected disabilities preclude him from securing and maintaining substantially-gainful employment.  

To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA opinion is adequate, as the examiner included a thorough review of the file and provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for degenerative joint disease with residuals of a probable tibia fracture, right ankle, evaluated as 20 percent disabling, for degenerative arthritis, left knee, evaluated as 20 percent disabling, and for degenerative arthritis, right knee, evaluated as 10 percent disabling.  These service connected disabilities combine for a total evaluation of 50 percent.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it is now clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unable to work.  He completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which was received by VA in March 2012.  He indicated that his service-connected disabilities affected his full-time employment beginning in 1994, and that he last worked full-time in 1996.  His last occupation was that of a janitor/grounds keeper.  He noted that he completed four years of high school and had no other training or education prior to his total disability.

Turning to the medical evidence of record, the Veteran was afforded several VA examinations in conjunction with his service-connected disabilities.  For the purposes of this analysis, the Board will focus on those examinations which were provided from the date in which the Veteran claimed he was unable to work.  In March 2003, a VA examiner noted that the Veteran had worked as a janitor, grounds keeper, and cook since separation from active service.  At the time of the examination, the Veteran was morbidly obese and complained of daily right ankle pain and swelling.  He did not require assistive devices to walk, though his gate was markedly antalgic.  

In June 2005, the Veteran reported constant, daily knee pain (7-9/10 on average).  He also experienced daily swelling and intermittent instability.  He had not undergone surgery or physical therapy to either knee, though he did undergo a procedure to repair his right ankle.  His weight at that time was 365 pounds, though he reported significant weight loss.  He ambulated slowly, with an antalgic gait, and used a walking stick.

In October 2005, the Veteran stated that he was employed as a heavy laborer until the mid-1990s, but that he was unable to continue due to back problems.  He complained of swelling and constant pain in the right ankle.  At the time of the examination, the Veteran was markedly obese and walked with a limp.  

The Veteran was next afforded a VA examination in September 2006.  He complained of a severe bilateral knee disability.  While there was no evidence of locking or giving way, he reported marked swelling and pain.  He had not worked in the prior nine years.  He found bending difficult, and he was unable to walk more than eight blocks.  He used a cane to assist with ambulation, and he wore a right knee brace.  On examination, there was no evident instability, though motion was difficult due to extreme pain.  

The Veteran's private provider issued a statement in June 2010.  He stated that the Veteran's range of motion was quite painful, and that he had an abnormal gait, decreased tolerance to sitting, standing, and/or walking.  It was noted that the Veteran was unable to work either part-time or full-time due to the degree of pain and decreased ability to ambulate.  

An additional VA examination was conducted in September 2010.  The Veteran indicated that he used a walking stick full-time, and that he was receiving chiropractic manipulation to his right knee 3-4 times per week.  He continued to wear a soft brace on the right knee.  It was noted that the Veteran had been unemployed for the prior 11 years due to medical problems involving his ankle, knees, and back.  Pain in the right knee was constant at the time of the examination, which the Veteran rated at 8/10.  He also reported locking and instability.  On examination, the Veteran was observed to be obese and his gait was antalgic.  He was unable to heel-toe walk due to pain.  There was no tenderness or swelling about either knee.  The examiner stated that the Veteran's obesity was a significant factor in relation to his bilateral knee problems.

Following a September 2011 Board remand, the Veteran was afforded a VA examination to specifically address his TDIU claim in June 2012.  The examiner remarked that other, non-service-connected conditions affected the Veteran's ability to work.  On examination, there was no objective evidence of pain on range of motion (bilateral knees and right ankle).  Ultimately, the examiner found that it was less likely than not that service-connected disabilities prevented gainful employment.  In support of that opinion, the examiner noted that bilateral knee and disorders prevented function at a physically-active occupation (involving moderate exertion or greater), but that these disabilities would not affect sedentary work, or work that required only mild physical exertion.  Finally, it was noted that osteoarthritis of the lumbar spine fit into the same category, but that this disorder was not service connected.

A statement from the Veteran's spouse, dated in December 2012, indicated that the Veteran was in excruciating pain throughout the TDIU examination, and that he was unable to perform three repetitions during one test.  She stated that the examiner told her that, if the Veteran was unable to do three repetitions, he would lose his benefits.  She also noted that there was no discussion of the Veteran's back surgery, or a nine-inch, healed incision on his lower back.  She stated that the Veteran's range of motion in his knees and ankles is not normal, and that she has witnessed his daily suffering.

The Board acknowledged in its prior denial that the Veteran's disabilities may impede his performance as a janitor or grounds keeper.  Ultimately, however, the Board determined that the fact that he no longer possessed the requisite ability to engage in janitorial or grounds-keeping work failed to negate the possibility of gainful employment via a sedentary occupation, as the June 2012 VA examiner stated that the Veteran could most likely perform sedentary employment (or employment requiring minor physical activity).  

Per the Joint Motion, however, the Board previously failed to include any discussion of the Veteran's education, training, and work history in relation to whether his service-connected disabilities render him unemployable.  As the Veteran is a high school graduate, per his VA Form 21-8940, and was deemed capable of sedentary employment by a VA examiner, the Board determined in February 2014 that the Veteran did not meet the criteria for a TDIU.  Since there was no additional evidence in the file to provide further guidance on this point, the Board determined in November 2014 that a social survey should be administered in accordance with the M21-1MR, to determine the Veteran's levels of education and training, in addition to an accurate work history, as well as to ascertain the extent to which his service-connected disabilities affect his ability to function in an industrial setting.  The Veteran's claim was also remanded so as to obtain an additional VA examination to determine whether his service-connected disabilities, in concert, prevented him from securing or following a substantially-gainful occupation.

Pursuant to the Board's remand, the Veteran was next afforded a VA examination to address his service-connected disabilities in February 2015.  At that time, the Veteran's diagnoses of osteoarthritis of the right ankle, post-fracture, as well as bilateral knee osteoarthritis, were noted.  Following an in-person examination, as well as a review of the record, the examiner determined that neither the Veteran's ankle nor bilateral knee disability prevented him from securing or maintaining substantially-gainful employment.  

On examination, range of motion in the right ankle was significantly limited (dorsiflexion and plantar flexion to 5 degrees), as his currently-assigned evaluation (20 percent) for marked limitation would suggest.  In addition, the Veteran walked with a limp, using a cane occasionally, and localized tenderness was present at the area of the right ankle.  While muscle strength was slightly reduced (4/5), the examiner did not find atrophy, ankylosis, or instability.

With regard to the bilateral knees, the Veteran reported that his disability prevented him from walking more than eight blocks, and that he had difficulty with squatting and bending.  On examination, bilateral flexion was to 110 degrees (out of 140), and bilateral extension was to 0 degrees (normal).  Objective evidence of pain on testing was observed.  However, the examiner noted that pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability with repeated use over a period of time, as was demonstrated on examination.  It was further noted that the examination was conducted during a flare-up, and even so, functional limitation was not significantly limited.  Muscle strength was 5/5, bilaterally, with no atrophy.  Ankylosis was not present.  The Veteran denied recurrent subluxation, effusion, or lateral instability.  X-ray testing was performed, and arthritis was documented, however, there were no other significant findings.  

Following objective testing and an interview, the examiner, noting a review of the conflicting medical evidence of record, indicated that the Veteran's bilateral knee arthritis was mild to moderate, which would not affect sedentary work.  It was noted that, in a work environment, the Veteran would benefit from activity involving movement in the form of light physical work.  Per the examiner, the same was true for the right ankle, in that the Veteran would be able to perform light physical or sedentary work.  As such, and based on the social and industrial assessment (discussed below), the examiner opined that the Veteran's bilateral knees and right ankle would not prevent gainful employment.  The Board notes that based on the functional impairment shown on the examination, the Board concurs that substantially gainful employment is not precluded by the Veteran's service connected disabilities.

The Veteran participated in a VA Social and Industrial Survey in March 2015.  Following a lengthy interview, in which the Veteran provided details as to his current disability level, relationship status, military history, and occupational history, it was noted that he was last employed in 1996.  He indicated that he had not worked at all since that time.  His last employer was the Parks and Recreation Service, but he left because his joints were locking up and it was difficult for him to do landscaping.  Although his employer tried to work with him (he took one month of medical leave), he was unable to physically perform the job upon his return.  

As to his attitude toward employment, he stated that his mind was willing, but that his body was unable.  He indicated that his physical issues interfered with gaining and maintaining employment, and that his wife also stopped working so that she could assist him with his physical needs.  However, the examiner did not provide any determination as to whether this was so.  Instead, the examination primarily focused on the Veteran's mental health, which was not determined to interfere with employment, though any such disorder is not service connected.  When asked if the Veteran's service-connected disabilities affected his decision to retire, the examiner noted that the Veteran was never employed long enough to achieve retirement status.  

With regard to education, which the Board had also failed to adequately discuss previously per the JMR, it was noted that the Veteran attended school through the 12th grade.  He began high school in special education, though he was not sure why.  He had trouble in "all the areas" prior to a transfer to a new school (the school he attended for ninth grade closed).  For 10th grade, he went to regular classes.  In 11th grade, he was placed in special education again, though he was only required to go to one art class in that program.  Aside from that class, the Veteran participated in a vocational program for the remainder of his 11th and 12th grade years in which he "learned about boilers and things like that."  He stated that he received a certificate of completion from high school, as opposed to a normal high school diploma or a GED.

In a March 2015 statement, the Veteran's representative expressed disagreement with the February 2015 assessment that atrophy and/or ankylosis was not present.  In support, the representative pointed to a November 2012 report which indicated right ankle ankylosis.  To this point, the Board notes that the February 2015 interview included an in-person examination with objective testing.  Testing revealed movement of 5 degrees, in each direction, and as such ankylosis was clearly not present.  Moreover, the Diagnostic Code pertaining to ankylosis awards varying evaluations based upon the degree of plantar flexion or dorsiflexion in which the ankylosed ankle is frozen.  Again, that is not the case here, and as such this argument holds little weight.

Next, it was argued that the knee examination "could not possibly have been extensive enough to state 'somewhat improved severity of the knees.'"  It was noted that such seemed highly improbable seeing that this is a degenerative disability.  To that end, the Board again notes that a complete orthopedic examination was conducted of the bilateral knees, to include range of motion, strength, and x-ray testing.  As to the representative's statement that a protruding knot at the left knee should have been noted, the Board is unclear as to how this would affect the Veteran's currently-assigned rating, or his prospects of substantially-gainful employment.  The Veteran is currently service connected for a bilateral knee disability, and as such it is acknowledged that he has at least some occupational impairment as a result of that condition, hence his award for service connection.  Testing of the knees and right ankle, however, did not indicate that the Veteran's disabilities placed him in a position wherein either disability was not reasonably-contemplated by schedular criteria, as is required for a grant in this case.  Moreover, functional testing at the VA examination did not show he was so limited as to be physically unable to perform any job as a result of his service connected disabilities.

The Veteran's representative noted that the Veteran had to rise on four or more occasions during the Social and Industrial Survey due to discomfort, which the Board notes would align with the opinion of the VA orthopedic examiner (who determined that an occupation with slight activity would serve to benefit the Veteran's joint pain).  

As to the positive opinion from the Veteran's private provider, which stated that the Veteran was unable to obtain full or part-time employment on account of his service-connected disabilities, such was specifically noted by the February 2015 VA examiner.  To that, the Board notes that the private opinion was authored in June 2010, and the February 2015 examiner found some improvement in the Veteran's orthopedic condition (contested by the Veteran's representative despite objective evidence in support of that conclusion).  Again, the Board is certainly cognizant that the Veteran's disabilities impair his ability to work.  Such is the inherent nature of the VA disability system.  However, the evidence, taken in the aggregate, simply does not support the Veteran's contention that his knee or ankle disabilities have prohibit substantially-gainful employment at any point during the course of his appeal.  Moreover, recent objective evidence points to possible improvement in his bilateral knee condition.  

Here, the Board has reviewed VA outpatient treatment reports of record.  Repeated treatment for knee and ankle discomfort was noted repeatedly throughout the record.  However, these reports to not demonstrate that any service-connected disability is more severe than contemplated by any VA examination of record.  Further, these reports, save for a private opinion conducted approximately five years prior to the date of this decision, are silent for any opinion that the Veteran's service-connected disorders, alone, hinder the Veteran from securing and maintaining substantially gainful employment.

Regarding the conflicting medical opinions of record, the Board again finds that private opinion of record is less probative than recent VA testing.  While it was noted that the Veteran was unable to work either part-time or full-time due to the degree of pain and decreased ability to ambulate, as well as his aversion to sitting and standing, it is unclear as to how the Veteran's disabilities placed him in a different position than those with similar evaluations.  The examiner noted significant loss of motion of the right ankle, for which the Veteran's current evaluation encompasses.  Loss of the arch was noted, however such is not a service-connected disability.  An abnormal gait and intolerance to sitting was noted, though it is clear that the Veteran suffers from significant back problems, and that disorder's effect on sitting, standing, ambulation, etc., was not discussed.  

Turning to the Veteran's own statements, in October 2005, he stated that he was employed as a heavy laborer until the mid-90s, but that he was unable to continue due to back problems.  Once again, the Veteran's back problems have not been service connected.  In September 2010, it was noted that the Veteran had been unemployed for the prior 11 years due to medical problems involving his ankle, knees, and back.  These reports, from the Veteran himself, were not addressed by his private provider, as noted by the Board in a prior decision, and have not been addressed by another provider, the Veteran, or his representative since that time.

In contrast, the February 2015 VA examiner discussed the Veteran's post-service medical history in detail, and a complete physical examination was conducted to address the severity of his service-connected disabilities and to identify the functional impairment seen from each.  Following this recent, objective examination, it was concluded that the evidence of record demonstrated that, while the Veteran's service-connected disabilities had an impact on the ability to perform moderate physical tasks, that employment of a sedentary (or mildly-strenuous) nature was possible, and even recommended.  

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently-rated as a combined 50 percent.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone preclude, or have precluded for any distinct time during the course of his appeal, him from engaging in substantially-gainful employment.  Indeed, the Board has acknowledged on more than one occasion that the Veteran's disabilities may impede his performance as a janitor or grounds keeper.  However, as the most recent VA examiner of record has stated, the Veteran could do, and most likely would benefit from, employment requiring minor physical activity.  

Regarding the Veteran's level of education, while it is unclear (even to the Veteran) as to why he was placed in a special program in high school, it would appear that he satisfactorily completed 12 years of scholastic studies.  Further, it is evident from the record that the Veteran completed three years of honorable service in the military, and that he maintained several jobs post-service.  While sedentary employment was listed as a possibility by the most recent VA examiner, an occupation involving light physical activity was actually recommended.  The Board finds no evidence that the Veteran's education, or lack thereof, would create an impediment to this type of occupation.  In fact, prior occupations, such as two stints as a cook, may in fact meet the veteran's current occupational needs.

During his Social and Industrial Survey, there was no evidence of thought disorder, confusion, or a memory issue.  The Veteran knew the amount of his disability payments, handled those payments prudently, and was capable of managing his finances.  There was no indication of any cognitive impairment that would potentially interfere with employment of a sedentary nature, or involving light physical activity.  As such, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted in this instance. 

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities, as well as those statements proffered by his spouse, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Veteran is competent to report symptoms such as bilateral knee and right ankle pain, as well as limitation of motion and difficulty with standing and ambulation, because this requires only personal knowledge as it comes to him through his senses, and his spouse is certainly competent to report observations such as painful motion.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  

As such, the Board finds that his assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities do not preclude him from obtaining substantially-gainful employment due to functional impairment.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that right ankle and bilateral knee pain preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Also, the Board points out once again that the Veteran is not service connected for a back disorder.  As such, the statements made by the Veteran's spouse, with regard to his back disorder, have no bearing on this TDIU claim.

Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization or marked interference with employment, which might serve as a predicate for a finding of unemployability.  The Board has taken into account the one-month of medical leave afforded by his most recent employer.  However, it is unclear as to whether such leave was granted due to ankle and/or knee problems, as the record contains statements by the Veteran that his retirement was due to a non-service-connected back disorder.  

The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


